Cite as 2015 Ark. 293

               SUPREME COURT OF ARKANSAS

                                               Opinion Delivered   June 25, 2015

IN RE DISTRICT COURT
RESOURCE ASSESSMENT BOARD




                                     PER CURIAM


      Honorable Tony Yocom, District Judge, Hempstead County District Court, Hope,

Arkansas, and Chief Justice Jim Hannah are reappointed to the District Court Resource

Assessment Board for four-year terms to expire on April 30, 2019. The court thanks these

members for their continued service on this important board.